Citation Nr: 1700271	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  05-28 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an initial rating in excess of 60 percent for residuals of left nephrectomy with scarring.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to January 2005.  This matter comes before the Board of Veterans Appeals' (Board) on appeal from a February 2005 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for left nephrectomy with residual scarring, rated 30 percent, effective February 1, 2005.  An interim (January 2012) rating decision increased the rating to 60 percent, effective March 15, 2010.  Thereafter a May 2012 Board decision decided the matter of the initial rating for the nephrectomy residuals, granting a 60 percent (but not higher) rating for throughout evaluation period (i.e., from February 1, 2005).  The Board also remanded for additional development the matters of the ratings for sinusitis and rhinitis.  A November 2012 rating decision granted increased (to the maximum schedular rating) ratings for the rhinitis and sinusitis, resolving those matters.  A May 2013 rating decision implemented the Board's May 2012 decision (regarding the rating for residuals of nephrectomy).  Inexplicably, the Agency of Original Jurisdiction (AOJ) then issued a supplemental statement of the case (SSOC) addressing the matter of entitlement to a rating in excess of 60 percent for nephrectomy residuals.  The case is now in the jurisdiction of the Roanoke, Virginia RO.  


FINDING OF FACT

A May 2012 Board decision decided the Veteran's appeal of the initial rating assigned for residuals of nephrectomy (granting a 60 percent, but no higher, rating for throughout the period under consideration, i.e., from February 1, 2005); the Veteran has not appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court), and there is no remaining question subject to a decision by the Secretary remaining in the matter.




CONCLUSION OF LAW

The May 2012 Board decision that decided the matter of the initial rating assigned for the Veteran's residuals of nephrectomy is final; the matter is res judicata, and the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104, 7252 (West 2014); 38 C.F.R. §  20.1100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As indicated in the Finding of Fact above, a May 2012 Board decision decided the matter of the initial rating assigned for the Veteran's residuals of nephrectomy.  The Board considered both whether the 60 percent rating then assigned for a second "stage" of the then-assigned staged ratings was warranted from an earlier effective date and whether a rating in excess of 60 percent was warranted at any time under consideration (as well as whether separate ratings under other diagnostic codes were warranted for additional residuals and whether referral of the claim for consideration of an extraschedular rating was warranted).  See May 2012 Board decision pages 9, 10, and 11.  Inexplicably, the AOJ, upon implementing the Board's decision by rating decision in May 2013, chose to disregard the Board's final determination; issued a SSOC addressing a rating in excess of 60 percent - despite the Board's explicit denial of such rating (see p. 9 of Board decision); and returned the matter to the Board.  

The Veteran did not appeal the May 2012 Board decision to the Court (See 38 U.S.C.A. § 7252), and has not filed a Motion for Reconsideration of or CUE in that decision.  That decision is final.  38 U.S.C.A. § 7104(a). Under 38 U.S.C.A. § 7104, the Board's jurisdiction is limited to matters that are subject to decisions by the Secretary.  As the May 2012 Board decision addressed all questions regarding the initial rating for residuals of nephrectomy requiring a determination by the Secretary, the matter is now res judicata -there is no remaining question for the Secretary to decide.  The Board may not readjudicate the matter of the initial rating for residuals of nephrectomy.  See 38 U.S.C.A. § 7104(b).  As the Board has no further jurisdiction to review an appeal in the matter, the appeal must be dismissed.  See 38 U.S.C.A. § 7105(d)(5).

[The Board observes that if the Veteran is of the opinion that subsequent to the Board's May 2012 Board decision the disability has increased in severity to an extent now warranting a higher rating, he may present such matter to the AOJ via a new claim for increase.]  


ORDER

The appeal seeking an initial rating in excess of 60 percent for residuals of left nephrectomy with scarring is dismissed. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


